Order entered March 15, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00739-CR

                       FREDERICK DOUGLAS FEASTER, Appellant

                                              V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 416th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 416-80927-2017

                                           ORDER
         Before the Court is the State’s March 13, 2019 second motion for extension of time to

file its tendered brief. We GRANT the motion and ORDER the brief filed as of the date of this

order.


                                                     /s/   DAVID J. SCHENCK
                                                           PRESIDING JUSTICE